Citation Nr: 9917594	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-41 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from April to December 
1974.

This appeal arose from an October 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 10 percent for the service-connected 
paranoid schizophrenia.  The veteran testified at a personal 
hearing in February 1997; in January 1999, the hearing 
officer issued a decision which increased the disability 
evaluation assigned to the paranoid schizophrenia to 30 
percent.

The veteran contends, in essence, that his service-connected 
paranoid schizophrenia is more disabling than the current 
disability evaluation would suggest.  He stated that he is 
anxious, tense and defensive and is unable to interact with 
others.  Therefore, he believes that an increased evaluation 
is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, examinations conducted by VA must 
address the rating criteria in relation to the veteran's 
symptoms.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In the instant case, the record reveals that the veteran was 
last examined by VA in September 1997.  This examination did 
not relate the veteran's symptoms to the new rating criteria, 
which became effective November 7, 1996.  Therefore, this 
examination does not provide an adequate basis upon to which 
to determine entitlement to the benefit sought.  Moreover, 
both paranoid schizophrenia and antisocial personality traits 
have been diagnosed.  The examination, however, did not 
distinguish between those symptoms attributable to the 
service-connected paranoid schizophrenia and those related to 
the nonservice-connected personality disorder.  Finally, the 
veteran's Global Assessment of Functioning (GAF) Score has 
fluctuated between 80 (which suggests slight impairment) and 
50, which suggests serious impairment.  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., revised 1994).   This fluctuation 
has not been explained, particularly in light of the fact 
that the clinical picture has remained much the same.  In 
addition, no examiner has indicated the GAF Score to be 
assigned exclusively to those symptoms related to the 
service-connected paranoid schizophrenia and that to be 
assigned to the diagnosed personality disorder.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the service-connected 
paranoid schizophrenia.  The symptoms 
attributable to this disorder must be 
addressed in relation to the rating 
criteria which became effective November 
7, 1996.  The examiner should provide a 
differential evaluation as to what 
symptoms are attributable to the service-
connected paranoid schizophrenia and 
which are related to his diagnosed 
antisocial personality traits.  The 
examiner should also provide a 
differential GAF Score.  All indicated 
special studies deemed necessary should 
be accomplished.  The claims folder must 
be made available to the examiner prior 
to the examination so that the veteran's 
entire history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the entire claims file has been 
reviewed.

2.  The RO should then readjudicate the 
veteran's claim for an evaluation in 
excess of 30 percent for the service-
connected paranoid schizophrenia, 
particularly in light of Rhodan v. West, 
12 Vet. App. 55 (1998).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










